Citation Nr: 0306503	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-09 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for right knee 
osteochondritis dissecans, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative joint disease.

3.  Entitlement to an evaluation in excess of 30 percent for 
left knee instability.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was remanded by the Board in October 
2002 for further development; it was returned to the Board in 
March 2003.

The Board initially notes that an August 2001 rating decision 
denied entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU), and that a 
November 2001 rating decision denied entitlement to service 
connection on a secondary basis for bilateral hip disability.  
The record reflects that the veteran was issued a statement 
of the case addressing these issues in February 2002.  The 
record before the Board is silent for any further 
communication from the veteran or his representative 
concerning the bilateral hip issue, and the Board notes that 
a February 2003 rating decision granted entitlement to a 
TDIU.

The Board also notes that the veteran's representative, in 
August 2001, requested entitlement to an effective date 
earlier than June 6, 2000, for the assignment of a 30 percent 
initial evaluation for left knee instability; a 10 percent 
initial evaluation for left knee degenerative joint disease; 
a 30 percent evaluation for right knee osteochondritis 
dissecans; a 10 percent initial evaluation for right knee 
degenerative joint disease; and for a 10 percent initial 
evaluation for degenerative joint disease of the lumbar 
spine.  In a February 2002 rating decision, the RO denied 
entitlement to an effective date earlier than June 6, 2000, 
for the disability ratings assigned the veteran's bilateral 
knee conditions; no further communication from either the 
veteran or his representative has been received with respect 
to the effective date assigned the evaluation of the 
veteran's right or left knee disabilities.  Id.  

The Board notes, however, that the RO still has not 
adjudicated the issue, raised by the representative in his 
August 2001 correspondence, of entitlement to an effective 
date earlier than June 6, 2000, for the grant of service 
connection for degenerative joint disease of the lumbar 
spine.  This matter is therefore again referred to the RO for 
appropriate action.


FINDINGS OF FACT
 
1.  The veteran's right knee osteochondritis dissecans is 
productive of severe knee instability.

2.  The veteran's right knee arthritis is moderate to severe 
in nature, and is productive of pain, swelling, weakness and 
fatigability that equates to limitation of extension to 30 
degrees.

3.  The veteran has severe instability of the left knee.

4.  The veteran's left knee arthritis is moderate to severe 
in nature, and is productive of pain, swelling, weakness and 
fatigability that equates to limitation of extension to 20 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right knee osteochondritis dissecans have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2002).

2.  The criteria for a 40 percent rating for right knee 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261, 5262 (2002).

3.  The criteria for a rating in excess of 30 percent for 
left knee instability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2002).

4.  The criteria for a 30 percent rating for left knee 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in granting an increase in the 
evaluation assigned the veteran's right knee osteochondritis 
dissecans from 10 percent to 30 percent disabling; granting 
service connection for degenerative joint disease of the 
right and left knees and assigning 10 percent evaluations for 
each knee; and in granting service connection for left knee 
instability and assigning a 30 percent evaluation therefor, 
considered these claims on the merits.  Moreover, after 
review of the record, the Board concludes that VA's duties 
under both the VCAA and the new regulations have been 
fulfilled. 

The record reflects that the veteran was provided later in 
August 2001 with notice of the August 2001 rating decision 
from which the current appeal originates.  He was provided a 
statement of the case in November 2001 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The veteran thereafter perfected his appeal 
of these issues.  The Board notes that a November 2002 
supplemental statement of the case provided the veteran with 
the regulations implementing the VCAA, and specifically 
informed him that VA would make reasonable efforts to obtain 
any medical records identified by him.  The Board also notes 
that the veteran, in February 2001, was provided with 
authorization forms and asked to complete and return the 
forms for any non-VA medical records he wanted VA to obtain, 
and he was requested to identify any source of VA treatment.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that additional evidence was received 
following the last supplemental statement of the case in 
November 2002, consisting of VA treatment records for October 
2002 to December 2002.  Since the records contain findings 
which are merely cumulative of those contained in earlier 
records, the Board finds that the issuance of a supplemental 
statement of the case addressing the evidence is not 
required.  See 38 C.F.R. § 19.31 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claims.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, the veteran was afforded VA examinations of his 
disabilities in September 2000, March 2001, January 2002 and 
October 2002.  The Board notes that the veteran's 
representative has contended that the September 2000 and 
March 2001 examinations are inadequate.  As noted above, the 
veteran was again examined for his disabilities in January 
2002 and October 2002; neither the veteran nor his 
representative has contended that the January 2002 or October 
2002 examination reports are inadequate, and the Board finds 
that the evidence currently of record is sufficient to 
adjudicate the veteran's claims.

The Board notes that the veteran stopped working at the 
United States Postal Service (USPS) in October 2002, and that 
he contends that he left the position in part because of his 
bilateral knee conditions.  The record reflects that the RO 
contacted the USPS in order to obtain information as to the 
nature of the veteran's termination from his employment, and 
was informed in December 2002 that the veteran had resigned 
from his position and was not eligible for any sick, 
retirement or other benefits.  The Board notes that there is 
nothing to indicate that the USPS is in possession of any 
evidence relevant to the instant appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right and left knee disabilities.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Service medical records show treatment for complaints of 
right knee pain and giving way.  Physical examination 
disclosed the presence of right knee tenderness, but not any 
weakness, and the veteran exhibited full range of right knee 
motion.  X-ray studies revealed the presence of a large area 
of osteochondritis dissecans, without any narrowing of the 
right knee joint.  The records show that the veteran was 
placed on a profile restricting any prolonged standing. 

On VA examination in September 1968 the veteran reported that 
he was working as a builder and contractor.  Physical 
examination disclosed the presence of a normal gait.  He 
exhibited right knee tenderness but had good quadriceps tone 
and function, without any instability.  The veteran exhibited 
full range of bilateral knee motion.  X-ray studies of the 
right knee showed the presence of osteochondritis dissecans.

On file are VA and private treatment records for October 1968 
to December 2002 which document complaints of bilateral knee 
pain and right knee fatigue.  The records show that the 
veteran underwent an arthrotomy of the right knee in 
September 1979, but that by November 1979 he exhibited full 
range of right knee motion.  In April 1980 he was noted to 
have a progressive varus deformity, and by July 1980 he was 
noted to have degenerative changes affecting both of his 
knees, although he exhibited full range of knee motion 
without any instability.  By 1985 the veteran exhibited some 
right knee instability and a July 1987 treatment note 
indicates the presence of two degrees of genu varum on the 
right; the veteran was able to flex his right knee to 110 
degrees and to extend the knee to 0 degrees, and to flex the 
left knee to 115 degrees and extend the knee to 0 degrees.  

More recent treatment records show complaints of bilateral 
knee locking and swelling.  Physical examination demonstrated 
the presence of bilateral knee stiffness and mild effusion.  
The veteran exhibited bilateral knee flexion to 90 degrees 
and bilateral knee extension to 0 degrees, along with marked 
pain on range of motion testing.  The veteran's lower 
extremity strength ranged from 2/5 to 3/5.  A February 2001 
treatment note indicates that the veteran had advanced 
osteoarthritis involving both knees; the treating physician 
concluded that the veteran was significantly disabled on 
account of his knee disabilities.  An October 2001 treatment 
note prepared by the same physician indicates that the 
veteran experienced incapacitating bilateral knee pain 
despite conservative treatment; he concluded that the veteran 
was not able to be gainfully employed on account of his knee 
symptoms, although he suggested that the veteran could be re-
trained for more sedentary positions.  The treatment records 
also show that the veteran was unable to report for work at 
the USPS on one occasion because of gout affecting his toe.

On VA examination in September 1973, physical examination of 
the right knee showed that the veteran was able to flex the 
knee to 130 degrees and to fully extend the knee.  No 
evidence of instability or arthritis was identified, although 
the presence of pain to pressure was noted.  On VA 
examination in February 1981, examination of the right knee 
revealed the presence of two to three degrees varus deformity 
without any instability.  The veteran was able to flex the 
knee to 130 degrees and to extend the knee to 0 degrees.  The 
veteran was diagnosed with osteochondritis dissecans of the 
right knee with early degenerative arthritis.

On VA examination in February 1986, physical examination of 
the right knee revealed that the knee was slightly enlarged 
and that the veteran limped slightly on the right.  He was 
able to flex the knee to 110 degrees and to extend the knee 
to 10 degrees.  He was able to flex his left knee to 125 
degrees.  X-ray studies of the right knee showed degenerative 
changes with narrowing of the medial joint compartment.  On 
VA examination in May 1987, the veteran displayed right knee 
flexion to 115 degrees and right knee extension to 5 degrees; 
some right knee tenderness was noted.  He exhibited left knee 
flexion to 120 degrees and left knee extension to 5 degrees.

On VA examination in September 2000 the veteran complained of 
pain and swelling of his right knee, as well as pain in his 
left knee.  He reported that his right knee locked several 
times each day and gave way, and that he experienced flare 
ups of his right knee symptoms up to twice each day that 
sometimes lasted the entire night.  He indicated that his 
knee symptoms were exacerbated by activity, and he reported 
that when experiencing flare ups, he required rest and the 
cessation of all activity.  The veteran reported that he used 
knee braces, but not any other assistive device, and he 
denied any episodes of knee dislocation.  The veteran 
reported to the examiner that he recently quit his job in 
construction because it involved crawling on his knees.  On 
physical examination the veteran was noted to guard his right 
knee when walking.  The right knee was visibly larger than 
the left knee.  Range of right knee motion testing disclosed 
flexion to 92 degrees and extension to 170 degrees.  The 
veteran was able to flex his left knee to 98 degrees and 
extend the knee to 180 degrees.  The examiner noted that the 
ligaments of the right knee were loose, although no looseness 
of the ligaments of the left knee was identified.  X-ray 
studies of the right knee revealed moderate to severe tri-
compartmental degenerative changes, as well as loose 
osteochondral bodies within the joint space.  The examiner 
diagnosed degenerative joint disease of the right and left 
knees.

The veteran was afforded a VA examination in March 2001, at 
which time he complained of daily bilateral knee pain, 
stiffness and locking.  He indicated that his knee pain, as 
well as his other orthopedic complaints, made it hard for him 
to work.  Specifically, he indicated that it was difficult 
for him to work more than four hours each day since his job 
required walking on hard surfaces.  The veteran was noted to 
use knee supports.  Physical examination disclosed  the 
presence of a slight limp, and the veteran was unable to bear 
weight on his right side or to walk on his toes or heels.  
The examiner noted the presence of a slight deformity of the 
right knee.  Examination of the right knee revealed that the 
veteran was able to flex the knee to 45 degrees and to extend 
the knee to 170 degrees; the examiner noted the presence of 
substantial amounts of right knee pain with range of motion 
testing.  The examiner also indicated that because of the 
knee pain, he was unable to accurately evaluate any 
instability, but he did feel that the knee was unstable.  
Examination of the left knee disclosed that the veteran was 
able to flex the knee to 45 degrees and to extend the knee to 
"80" degrees; the examiner noted the presence of 
significant ligamentous laxity of the left knee.  The 
examiner concluded that the veteran had degenerative joint 
disease in the right knee, and possible degenerative joint 
disease in the left knee.

On file are the reports of January 2002 VA examinations of 
the veteran, at which time he complained of constant knee 
pain, weakness and stiffness.  He indicated that his knee 
would lock up and give way frequently, and that he 
experienced flare ups with cold weather and with any 
activity.  He indicated that his flare ups would last the 
night.  He reported that he experienced difficulty with 
ambulating and with performing his job during his flare ups.  
He indicated that he worked for the United States Postal 
Service four hours each day, but experienced difficulty 
performing his job because of his knee and back conditions.  
On physical examination the veteran was noted to wear 
bilateral knee braces.  The presence of mild soft tissue 
swelling was noted.  The veteran was able to flex his left 
knee to 75 degrees and to extend the knee to 20 degrees.  He 
was able to flex the right knee to 45 degrees and to extend 
the knee to 30 degrees.  The examiner indicated that the 
veteran could not extend his knees any farther secondary to 
pain.  The examiner noted that the knees were painful with 
any movement and that the range of motion was markedly 
limited bilaterally.  Both knees were very tender, but 
without redness, and the examiner described the instability 
present in the knees as moderate.  The examiner explained 
that he was unable to further assess any functional loss due 
to pain, but that the veteran exhibited moderate to marked 
pain with even minimal use, as well as marked fatigability; 
the examiner found no evidence of incoordination.  The 
veteran was diagnosed with moderate to severe bilateral tri-
compartmental degenerative changes in the knees, as well as 
with episodes of musculoligamentous strain in both knees.

In September 2002, the veteran informed VA that he would stop 
working for the USPS effective in October 2002.  He explained 
that he would no longer work for that service because he was 
unable to perform his required duties secondary to his 
service-connected disabilities.

On file is the report of an October 2002 VA examination of 
the veteran.  The examiner noted that there had been no 
significant interim history since the January 2002 
examinations.  The veteran reported that he had stopped 
working for USPS due to knee and low back discomfort.  
Physical examination disclosed that the veteran walked with 
an antalgic gait.  The examiner diagnosed the veteran with 
moderately severe bilateral knee osteoarthritis, requiring 
the use of elastic braces; as well as with episodes of 
bilateral knee strain.  The examiner noted that the veteran's 
bilateral knee and back conditions were significant 
contributing factors preventing physical labor, but he 
concluded that the veteran's bilateral knee disabilities did 
not preclude sedentary employment.

On file is a statement received in December 2002 from the 
USPS.  The statement indicates that the veteran stopped 
working as a custodian for that agency in October 2002, and 
that he had resigned from the position.  The statement 
indicates that the veteran was not entitled to receive sick, 
retirement or other benefits as a result of his employment 
with the USPS.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The RO rated the veteran's right and left knee arthritis as 
10 percent disabling each under Diagnostic Codes 5010 and 
5260.  Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is appropriate where extension of 
the leg is limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 40 
percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. §  4.71a, Diagnostic Code 
5261.

Alternatively, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent evaluation.  Malunion of the tibia and fibula with 
moderate knee or ankle disability warrants a 20 percent 
evaluation.  Malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation, 
and nonunion of the tibia and fibula with loose motion 
requiring a brace warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

The RO rated the veteran's right knee osteochondritis 
dissecans and left knee instability as 30 percent disabling 
each under Diagnostic Code 5257.  Under that code, a maximum 
schedular evaluation of 30 percent is assigned for severe 
knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

I.  Right knee

As noted in the Introduction, the veteran's service ended in 
June 1968.  Service connection for right knee osteochondritis 
dissecans was granted in November 1968; the disability was 
evaluated as 10 percent disabling.  The evaluation assigned 
the right knee condition was increased to 20 percent in March 
1986, but was reduced to 10 percent in June 1987.  In August 
2001, the evaluation assigned the right knee osteochondritis 
dissecans was increased to 30 percent, and service connection 
for right knee arthritis was granted; the veteran was 
assigned a separate 10 percent evaluation for the arthritis.  
The 30 percent and 10 percent ratings for, respectively, the 
right knee osteochondritis dissecans and right knee arthritis 
have remained in effect since that time. 

With respect to the veteran's right knee arthritis, the Board 
finds that the evidence of record demonstrates that his 
disability picture most nearly approximates the criteria for 
a 40 percent evaluation.  The evidence shows that he has 
moderately severe to severe arthritis that is productive of 
frequent flare ups with marked pain as well as swelling, 
weakness, fatigue and severely restricted range of right knee 
motion.  The January 2002 VA examiner in particular noted 
that the veteran's right knee extension was functionally 
limited by his pain symptoms to 30 degrees, which is 
consistent with the criteria for a 40 percent evaluation 
under Diagnostic Code 5261.  Although the veteran exhibited a 
greater range of right knee extension at his September 2000 
and March 2001 examinations, the Board notes that neither the 
September 2000 nor the March 2001 examiner adequately 
addressed the functional impairment due to pain when 
describing the veteran's knee extension, and that, in any 
event, the veteran's knee extension was clearly limited even 
on those occasions.  The Board is therefore satisfied that 
the findings on examination in January 2002 accurately depict 
the level of right knee extension after consideration of the 
veteran's symptoms of pain, weakness and fatigability, and 
that the veteran is consequently entitled to assignment of a 
40 percent evaluation under Diagnostic Code 5261 for 
limitation of knee extension to 30 degrees.  38 C.F.R. 
§§ 4.40, 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).

The Board notes that none of the medical evidence suggests 
that the veteran's right knee extension is limited to 45 
degrees or more, even when his complaints of pain, weakness, 
fatigue and flare ups are considered.  To the contrary, the 
only examiner to address the level of right knee extension 
with consideration of the impact of symptoms such as pain has 
indicated that the veteran's right knee extension is limited 
to no more than 30 degrees.  The Board also notes that while 
the veteran uses a right knee brace, he requires no other 
assistive device, and that he is clearly still able to 
ambulate on the right knee.  Accordingly, the Board finds 
that an evaluation in excess of 40 percent under Diagnostic 
Code 5261 for right knee arthritis is not warranted.  (The 
Board notes that the maximum schedular evaluation for 
limitation of knee flexion is 30 percent under Diagnostic 
Code 5260.)

Similarly, while the veteran exhibits some varus deformity, 
the deformity has been described as limited to no more than 
three degrees of varus.  In any event, the Board points out 
that 40 percent is the maximum schedular evaluation 
assignable for nonunion of the tibia and fibula under 
Diagnostic Code 5262.

In addition, as the veteran's right knee is clearly not 
ankylosed, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2002), are not for application.

In light of these clinical findings, the Board concludes that 
the evidence supports assignment of a 40 percent evaluation, 
but no more, for the veteran's right knee arthritis.

With respect to the right knee osteochondritis dissecans, the 
30 percent evaluation currently assigned that disability 
under Diagnostic Code 5257 is the maximum schedular 
evaluation assignable under that code for right knee 
instability.  As discussed above, the veteran is entitled to 
a 40 percent rating for the symptoms affecting his right knee 
other than the instability.  See generally VAOPGCPREC 23-97.  
Accordingly, the Board concludes that the evidence supports a 
continuation of the currently assigned 30 percent evaluation 
for the right knee osteochondritis dissecans.  38 C.F.R. 
§ 4.14; see Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board notes that the RO, in granting the veteran's claim 
for service connection for right knee arthritis, assigned the 
veteran an effective date for the grant of service connection 
of June 6, 2000.  The Board has reviewed the evidence on file 
and concludes that the underlying level of severity for the 
veteran's right knee arthritis has remained at the 40 percent 
level, but no more, since the award of service connection.  
For the reasons enumerated above, and because there is no 
indication of greater disability than that described above 
during the period beginning June 6, 2000, a higher rating is 
not warranted for any time since the award of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

II.  Left knee

As noted in the Introduction, the veteran's service ended in 
June 1968.  Service connection for left knee instability and 
left knee arthritis was granted in August 2001; the veteran 
was assigned separate 30 percent and 10 percent ratings for, 
respectively, his left knee instability and left knee 
arthritis.  The separate 30 and 10 percent evaluations have 
remained in effect since that time.

With respect to the veteran's left knee arthritis, the Board 
finds that the evidence of record demonstrates that the 
veteran's disability picture most nearly approximates the 
criteria for a 30 percent evaluation under Diagnostic Code 
5261.  As with the right knee, the evidence shows that he has 
moderately severe to severe arthritis affecting his left knee 
that is productive of frequent flare ups with marked pain as 
well as swelling, weakness, fatigue and severely restricted 
left knee motion.  The January 2002 VA examiner in particular 
described the veteran's left knee extension as functionally 
limited by his pain symptoms to 20 degrees, which is 
consistent with the criteria for a 30 percent evaluation 
under Diagnostic Code 5261.  Although the veteran exhibited a 
greater range of left knee extension at his September 2000 
examination, the Board notes that the September 2000 examiner 
did not adequately address the functional impairment due to 
pain when describing the veteran's knee extension.  Under the 
circumstances, the Board is satisfied that the evidence on 
file demonstrates functional restriction of the veteran's 
left knee extension to 20 degrees, and that the veteran is 
consequently entitled to assignment of a 30 percent 
evaluation under Diagnostic Code 5261 for limitation of knee 
extension to 20 degrees.  38 C.F.R. §§ 4.40, 4.45, see 
DeLuca, supra.

The Board notes that the March 2001examiner indicated that 
the veteran was able to extend his left knee to "80" 
degrees.  The Board finds that the examiner likely meant 
"180" degrees, or no restriction of extension, since 
historically the veteran has exhibited only minor to moderate 
restriction of left knee extension, the September 2000 
examiner described extension to "180" degrees, and the 
January 2002 examinations revealed only 20 degrees 
restriction of extension.  In addition, while the veteran has 
exhibited left knee pain, weakness, fatigue and flare ups of 
disability, the January 2002 examiner took the veteran's 
complaints into account and described the knee extension as 
functionally limited to no more than 20 degrees.  The Board 
also notes that while the veteran uses a knee brace, he 
requires no other assistive device, and that he is able to 
ambulate on the left knee.  Accordingly, the Board finds that 
an evaluation in excess of 30 percent under Diagnostic Code 
5261 for left knee arthritis, including consideration of the 
symptoms of pain, weakness, fatigue and flare ups, is not 
warranted.  

The Board notes that the maximum schedular evaluation for 
limitation of knee flexion is 30 percent under Diagnostic 
Code 5260.  In addition, as the veteran's left knee is 
clearly not ankylosed, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, are not for application.

In light of these clinical findings, the Board concludes that 
the evidence supports assignment of a 30 percent evaluation, 
but no more, for the veteran's left knee arthritis.

Turning to the service-connected left knee instability, the 
30 percent evaluation currently assigned that disability 
under Diagnostic Code 5257 is the maximum schedular 
evaluation assignable under that code for instability 
affecting the knee.  As discussed above, the veteran is 
entitled to a 30 percent rating for his left knee condition 
other than with respect to the instability.  Accordingly, the 
Board concludes that the preponderance of the evidence 
supports a continuation of the currently assigned 30 percent 
evaluation for the left knee instability.  38 C.F.R. § 4.14; 
see Johnson, supra. 

The Board notes that the RO, in granting the veteran's claim 
for service connection for left knee arthritis, assigned the 
veteran an effective date for the grant of service connection 
of June 6, 2000.  The Board has reviewed the evidence on file 
and concludes that the underlying level of severity for the 
veteran's left knee arthritis has remained at the 30 percent 
level, but no more, since the award of service connection.  
For the reasons enumerated above, and because there is no 
indication of greater disability than that described above 
during the period beginning June 6, 2000, a higher rating is 
not warranted for any time since the award of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Extraschedular consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  Clearly, the veteran's service-connected 
right and left knee disabilities are productive of industrial 
impairment.  Indeed, the February and October 2001 statements 
by a VA physician essentially indicated that the veteran was 
unemployable except perhaps in a sedentary position.  
Moreover, the October 2002 examiner specifically concluded 
that the veteran's bilateral knee disabilities did not 
preclude sedentary employment.  Although the veteran has 
stopped working as a custodian for the USPS, the record 
reflects that he resigned from that position, and he has not 
adduced any evidence, nor is there any indication from the 
USPS, showing that the veteran's knee disabilities prompted 
or required his resignation.  In any event, as noted above, 
the veteran is not considered by his treating or examining 
physicians to be precluded from sedentary employment on 
account of his knees.  

Moreover, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disabilities, or indicate that the manifestations 
of the knee disabilities are unusual or exceptional.  Rather, 
the evidence shows that the manifestations of the service-
connected right and left knee disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the right or left knee disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Accordingly, in the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Entitlement to an increased rating for right knee 
osteochondritis dissecans is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 40 percent evaluation for 
right knee arthritis is granted.

Entitlement to an increased rating for left knee instability 
is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent evaluation for 
left knee arthritis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

